PER CURIAM.
Petitioner is hereby granted a belated appeal of the judgments and sentences rendered on April 8, 2010, in Okaloosa County Circuit Court case numbers 2009-CF-1550, 2009-CF-1568 and 2009-CF-1569. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
BENTON, C.J., PADOVANO and WETHERELL, JJ., concur.